Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to managing flash memory in sudden power off events.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…controller circuitry configured to control an operation of the non-volatile memory device, the controller circuitry including 
processing circuitry configured to perform a recovery operation for the non- volatile memory device in response to a determination that a specific event has occurred at the memory system during a program operation of the non-volatile memory device, the performing a recovery operation including 
determining status information associated with a first group including at least one page of the plurality of pages, 
determining a quantity of a particular set of pages, of the plurality of pages, included in a second group based on the status information associated with the first group, and 
programming dummy data for one or more pages, of the particular set of pages included in the second group.”

		
The prior arts of record ( US Patent 10,776,264 to Lin as an example of such prior arts teach a non-volatile memory in a power recovery procedure because of a sudden power-off event, where the non-volatile memory is programmed using one-shot programming where N pages are programmed in one round of one-shot programming. The control unit writes the dummy data to the non-volatile memory based on a final page indicator and an empty page indicator.
Other prior arts:
US 2018/0081551 to Lee, US 2019/0325951 to Kim, US 2019/0198116  to Lee, US 2019/0354288 to Jun also teach aspects of using dummy data to recover after power loss during programming operation.
However, the prior arts fail to teach the claimed specifics of 
“…processing circuitry configured to perform a recovery operation for the non- volatile memory device in response to a determination that a specific event has occurred at the memory system during a program operation of the non-volatile memory device, the performing a recovery operation including 
determining status information associated with a first group including at least one page of the plurality of pages, 
determining a quantity of a particular set of pages, of the plurality of pages, included in a second group based on the status information associated with the first group, and 
programming dummy data for one or more pages, of the particular set of pages included in the second group.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111